       Case 1:17-cv-04179-DLC Document 240-1 Filed 10/09/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES SECURITIES AND EXCHANGE                               17-cv-4179-DLC
 COMMISSION,

                                      Plaintiff,
                                                                        ECF CASE
        - against -

 ALPINE SECURITIES CORPORATION,

                                      Defendant.


    [REVISED PROPOSED] PERMANENT INJUNCTION AND FINAL JUDGMENT
               AGAINST ALPINE SECURITIES CORPORATION

       The Court, having entered Opinions and Orders finding that Alpine Securities

Corporation (“Defendant”) violated Section 17 of the Securities Exchange Act of 1934 (the

“Exchange Act”) [15 U.S.C. § 78q(a)] and Rule 17a-8 thereunder [17 C.F.R. § 240.17a-8], and

on September 12, 2019, having ordered that a permanent injunction will be entered against

Defendant and that Defendant shall pay a civil penalty in the amount of $12,000,000:

                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Section 17 of the Exchange Act [15 U.S.C. §

78q(a)], and Rule 17a-8 promulgated thereunder [17 C.F.R. § 240.17a-8], by acting as a

registered broker or dealer who is subject to the requirements of the Currency and Foreign

Transactions Reporting Act of 1970 and failing to comply with the reporting, recordkeeping and

record retention requirements of chapter X of title 31 of the Code of Federal Regulations.

Defendant is permanently restrained and enjoined from failing to, where chapter X of title 31 of

the Code of Federal Regulations and § 240.17a-4 require the same records or reports to be

                                                   1
        Case 1:17-cv-04179-DLC Document 240-1 Filed 10/09/19 Page 2 of 3



preserved for different periods of time, preserving such records or reports for the longer period of

time.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                II.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

civil penalty in the amount of $12,000,000 to the Securities and Exchange Commission pursuant

to Section 21(d) of the Exchange Act [15 U.S.C. § 78u(d)]. Defendant shall make this payment

within 30 days after entry of this Final Judgment.

        Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

        Enterprise Services Center
        Accounts Receivable Branch
        6500 South MacArthur Boulevard
        Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Alpine Securities Corporation as a defendant in this action; and specifying that

payment is made pursuant to this Final Judgment.


                                                 2
        Case 1:17-cv-04179-DLC Document 240-1 Filed 10/09/19 Page 3 of 3



       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

on any delinquent amounts pursuant to 28 USC § 1961.

                                                      III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that to the extent that the

Commission alleged violations of Exchange Act Section 17(a) [15 U.S.C. § 78q(a)] and Rule

17a-8 [17 C.F.R. § 240.17a-8] by the Defendant in this action for which it did not obtain

summary judgment and on which it elected not to proceed to trial, the Commission’s claims as to

those alleged violations are dismissed with prejudice.




Dated: ______________, _____

                                              ____________________________________
                                              DENISE COTE
                                              UNITED STATES DISTRICT JUDGE




                                                  3
